Per Curiam.
There are many exceptions to the testimony in this case, reserved by the defendant. They were fully argued, and we have since considered them. We think the testimony related to the condition and circumstances of the city at or about the time of the fire by which the property was destroyed, to recover damages for which this action was brought, and that such testimony was relevant.
It was argued that the evidence was insufficient to sustain the verdict. We are of the opinion that this contention is untenable. An exception was reserved to the refusal of the court to give *157an instruction asked by the defendant. On an examination of the charge of the court we are satisfied that the instruction was substantially given in clear and distinct terms. It was not error to refuse to repeat it.
We find no error in the record, and the judgment and order are affirmed.